Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 2/16/2021, have been fully considered and reviewed by the examiner.  Claim 1 has been amended and claim 4 added.  Claims 1-4 remain pending with claim 3 withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are addressed in the prior art rejection that follows.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 11-209861, hereafter JP 861.
Claim 1:  JP 861 disclsoes a method for producing a hot-dip aluminum-coated steel wire by dipping a steel wire in molten aluminum, and then continuously drawing up the steel wire from the molten aluminum, to produce a hot-dip aluminum-coated steel wire, comprising the steps of: 
	using a heating device for heating a steel wire prior to dipping of the steel wire in molten aluminum (0022) 
and a liquid surface-controlling device comprising a tubular body having a through hole for introducing the steel wire into the tubular body (0022, figure 1 and accompanying text, 0026) wherein the tubular body has a dipping region for dipping the tubular body in the molten aluminum from one end part of the tubular body along a longitudinal direction of the tubular body (figure 1); 
 introducing the steel wire into the heating device and the liquid surface-controlling device sequentially (see 0022) under a condition that the dipping region of the liquid surface-controlling device is dipped in the molten aluminum (figure 1);  and dipping the steel wire in the molten aluminum (figure 1). 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 11-209861, hereafter JP 861 taken with JP359145768, hereafter JP 768.
Claim 1:  JP 861 discloses a method for producing a hot-dip aluminum-coated steel wire by dipping a steel wire in molten aluminum, and then continuously drawing up the steel wire from the molten aluminum, to produce a hot-dip aluminum-coated steel wire, comprising the steps of: using a heating device for heating a steel wire prior to dipping of the steel wire in molten aluminum (0022) and a liquid surface-controlling device comprising a tubular body having a through hole for introducing the steel wire into the tubular body (0022, figure 1 and accompanying text, 0026) wherein the tubular body has a dipping region for dipped into the tubular body in the molten aluminum from one end part of the tubular body along a longitudinal direction of the tubular body (figure 1); 
 introducing the steel wire into the heating device and the liquid surface-controlling device sequentially (see 0022) under a condition that the dipping region of the liquid surface-controlling device is dipped in the molten aluminum (figure 1);  and dipping the steel wire in the molten aluminum (figure 1). 
. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 861 with JP 768 taken with US Patent Application Publication 20120295130 by Nose et al.
JP 861 discloses all that is taught above and generally discloses steel wire; however fails to disclose the claimed steel materials.  However, Nose, also discloses an aluminum hot dip coating of a steel substrate and discloses various substrate, including carbon steel or stainless steel (0079).  Taking the references collectively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the steel as taught by Nose as used to dip in a molten aluminum material.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 861 with US Patent 9187813 by Yamauchi et al.
JP 861 discloses all that is taught above and discloses a snout for immersing the wire into the molten metal.  Yamauchi, also forming a hot dip plated substrate with molten metal discloses a snout that includes a exhaust (similar to JP 861) and discloses supplying heated inert gas (which will necessarily provide heat to the substrate) in what can be considered the claimed heating device, and this inert gas will be exhausted from what can reasonably be considered a heated region (i.e. heating device) into what can reasonably be considered a liquid surface 
As for the temperature of the heating, the examiner notes the prior art fails to explicitly disclose the temperature, however, in view of the broad range of heating and the level of one of ordinary skill in the art, it would have been obvious to have determined the optimum heating temperature through routine experimentation to reap the benefits of heating the inert gas. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 861 with Yamauchi taken with US Patent Application Publication 20120295130 by Nose et al.
JP 861 discloses all that is taught above and generally discloses steel wire; however fails to disclose the claimed steel materials.  However, Nose, also discloses an aluminum hot dip coating of a steel substrate and discloses various substrate, including carbon steel or stainless steel (0079).  Taking the references collectively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the steel as taught by Nose as used to dip in a molten aluminum material.

  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P TUROCY/             Primary Examiner, Art Unit 1718